department of the treasury internal_revenue_service washington d c cc dom fs p si uilc date internal_revenue_service national_office field_service_advice number release date memorandum for attn from subject assistant chief_counsel field service cc dom fs this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer year year year v w dollar_figurex dollar_figurey a dollar_figure dollar_figure issues whether taxpayer properly elected to treat his rental_real_estate_activities in year and year as one activity under sec_469 and sec_1_469-9 if taxpayer did not make a proper election under sec_469 whether he substantially complied with the provisions of sec_1_469-9 in year and year entitling him to treat his rental_real_estate_activities as one activity under sec_469 if taxpayer did not make a proper election under sec_469 and has not substantially complied with sec_1_469-9 whether he can obtain a judicial extension of time to file the election for year and year without pursuing administrative relief under sec_301_9100-3 conclusions taxpayer failed to properly elect to treat his rental_real_estate_activities in year and year as one activity under sec_469 and sec_1_469-9 taxpayer did not substantially comply with the provisions of sec_1_469-9 in year or year having failed to pursue administrative relief under sec_301_9100-3 taxpayer is not entitled to a judicial extension of time to file the election for year and year under sec_469 facts during year and year taxpayer owned several rental properties neither taxpayer nor his family used the properties for personal purposes during year or year in year taxpayer performed v hours of personal services with respect to the rental properties during the same year taxpayer performed w hours of personal services as a commercial airline pilot in year taxpayer has not established the hours of personal services performed with respect to the rental properties or as a commercial airline pilot you estimate that taxpayer performed in excess of hours of personal services with respect to the rental properties you estimate further that more than one-half of the personal services performed by taxpayer in trades_or_businesses were performed with respect to the rental activities on his year and year form sec_1040 individual_income_tax_return taxpayer separately_stated the income and expenses from each rental real_estate interest on schedule e all properties showed a net_loss the net losses were aggregated and the total loss dollar_figurex for year and dollar_figurey for year was reported on line of the form sec_1040 in year prior to filing the year return taxpayer’s income_tax_return_preparer contacted a to determine the proper manner of making the election under sec_469 it is not clear what information a imparted to taxpayer’s tax_return_preparer taxpayer did not attach to his year or year income_tax return a statement as required under sec_1_469-9 indicating that he elected under sec_469 to treat his rental_real_estate_activities as a single activity taxpayer has not requested an extension of time to make an election under the administrative relief provisions set forth in sec_301_9100-3 and he has declined district counsel’s suggestion to seek such administrative relief taxpayer made a valid election under sec_469 in year law and analysis issue in general a taxpayer is allowed to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_162 an individual is allowed to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year for the production_or_collection_of_income for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income or in connection with the determination collection_or_refund_of_any_tax sec_212 an individual generally is not allowed a passive_activity_loss or credit sec_469 and a a a passive_activity is any activity which involves the conduct of any trade_or_business in which the taxpayer does not materially participate sec_469 except as provided in sec_469 a passive_activity includes any rental_activity regardless of whether the taxpayer materially participates in the activity sec_469 and if a taxpayer comes within sec_469 a rental real_estate activity is not by definition a passive_activity sec_469 pursuant to sec_469 a - if this paragraph applies to any taxpayer for a taxable year- i paragraph shall not apply to any rental real_estate activity of such taxpayer for such taxable_year and ii this section shall be applied as if each interest of the taxpayer in rental real_estate were a separate activity notwithstanding clause ii a taxpayer may elect to treat all interests in rental real_estate as one activity nothing in the preceding provisions of this subparagraph shall be construed as affecting the determination of whether the taxpayer materially participates with respect to any interest in a limited_partnership as a limited_partner sec_469 provides in part that sec_469 shall apply to a taxpayer for a taxable_year if-- i more than one-half of the personal services performed in trades_or_businesses by the taxpayer during such taxable_year are performed in real_property trades_or_businesses in which the taxpayer materially participates and ii such taxpayer performs more than hours of services during the taxable_year in real_property trades_or_businesses in which the taxpayer materially participates sec_469 provides that the term real_property_trade_or_business means- any real_property development redevelopment construction reconstruction acquisition conversion rental operation management leasing or brokerage trade_or_business a taxpayer is treated as materially participating in an activity if the taxpayer is involved in the operations of the activity on a basis which is regular continuous and substantial sec_469 a qualifying taxpayer is a taxpayer that owns at least one interest in rental real_estate and meets the requirements of sec_469 sec_1_469-9 and c to make the election to treat all interests in rental real_estate as a single rental real_estate activity the qualifying taxpayer must file a statement with his original income_tax return for the taxable_year sec_1_469-9 the statement must contain a declaration that the taxpayer is a qualifying taxpayer for the taxable_year and is making the election pursuant to sec_469 sec_1_469-9 sec_1_469-9 was added by t d 1996_1_cb_73 and is effective for taxable years beginning on or after date and to elections made under sec_469 and sec_1_469-9 with returns filed on or after date accordingly sec_1_469-9 is applicable for taxpayer’s year and year tax years the tax_court has held that a taxpayer may not retroactively make the election under sec_469 if no election under sec_469 is made the passive_loss_rules are applied as if each interest of the taxpayer in rental real_estate were a separate activity see notice of service of transcript in boyce v commissioner no t c filed date if taxpayer met the requirements of c b his rental_real_estate_activities were not by definition passive activities however he would have to show that he materially participated in each rental real_estate activity or if he elected to treat all of his rental real_estate interests as one activity that he materially participated in the one activity taxpayer failed to make the election by filing a statement with his original income_tax return for year and year as required under sec_1_469-9 accordingly taxpayer is not entitled to treat his interests in rental real_estate as one activity issue substantial compliance with a regulation is sufficient when the regulation requires a procedural detail that does not go to the essence of the statute if the requirement goes to the essence of the statute it is mandatory and must be met 783_f2d_1201 5th cir aff’g 83_tc_831 81_tc_709 69_tc_837 42_tc_308 to determine whether a regulatory provision setting forth how an election is to be made goes to the essence of the statute and therefore must be literally complied with the following factors are considered whether the taxpayer’s failure to comply fully defeats the purpose of the statute proposed_regulations providing guidance for making an election under sec_469 were published on date prop sec_1_469-9 fed reg the subparagraph in the proposed_regulations addressing the election is identical to the subparagraph in the final_regulation we express no opinion as to whether taxpayer satisfies the requirements of sec_469 the relationship of the regulatory requirement to other provisions the terms of the underlying statute whether the sanction imposed on the taxpayer for the failure is excessive and out of proportion to the default whether the taxpayer attempts to benefit from hindsight by adopting a position inconsistent with his original action or omission whether the commissioner is prejudiced by the untimely election and whether the regulation provided with detailed specificity the manner in which an election was to be made american air filter co t c pincite 60_tc_910 whether a taxpayer materially participates in his rental_real_estate_activities is determined as if each interest of the taxpayer in rental real_estate is a separate activity unless the taxpayer elects under sec_469 to treat all interests in rental real_estate as one activity if the taxpayer does not attach the required election statement to the return the service cannot otherwise discern from the return that the election was made and cannot determine whether the taxpayer needed to meet the substantive requirement of sec_469 accordingly the requirement to file an election under sec_469 goes to the essence of the statute and must be met in addition if an election is made the election is binding for the taxable_year in which it is made and for all future years in which the taxpayer is a qualifying taxpayer even if there are intervening years in which the taxpayer is not a qualifying taxpayer sec_1_469-9 the taxpayer may revoke the election only in the taxable_year in which a material_change in the taxpayer’s facts and circumstances occurs or in a subsequent year in which the facts and circumstances remain materially changed from those in the taxable_year for which the election was made sec_1_469-9 to revoke the election the taxpayer must file a statement with the taxpayer’s original income_tax return for the year of revocation the statement must contain a declaration that the taxpayer is revoking the election and an explanation of the nature of the material_change sec_1_469-9 based on the above the filing of an election with the taxpayer’s income_tax return notifies the service of the taxpayer’s intention to treat his interests in rental real_estate as one activity whether the election is made potentially impacts the character of losses generated from the rental real_estate interests and treatment of suspended losses upon disposition of an interest for the year of election and all subsequent years until the election is revoked see sec_469 accordingly the requirement to file an election under sec_469 goes to the essence of the statute is mandatory and must be met to hold otherwise would permit a taxpayer to make no election until he is audited and forced to make the election in effect taxpayers’ position would reward a taxpayer who plays the audit_lottery thus taxpayers have shown no justification for disregarding the commissioner’s regulation notice of service of transcript boyce v commissioner no slip op pincite because taxpayer failed to comply with sec_1_469-9 in year and year he is not entitled to treat his rental real_estate interests as one activity in those years even if the court determines that substantial compliance with sec_1_469-9 is sufficient because the regulation requires a procedural detail that does not go to the essence of the statute taxpayer failed to substantially comply with the regulation the courts have found substantial compliance where the filing of an election merely confirms an election that has been made in substance while no court has addressed the election requirements set forth in sec_1_469-9 cases addressing other elections illustrate what constitutes substantial compliance for example in 42_tc_308 the court held that the taxpayer substantially complied with an election to have his proprietorship taxed as a corporation under sec_1361 when he filed the election but failed to include some of the required information establishing that the qualifications of sec_1361 were met and failed to include an agreement required by the regulations in 61_tc_5 the court held that the taxpayer substantially complied with an election to treat a charitable_contribution made within ½ months after the close of the previous taxable_year as deductible in the previous taxable_year in that case the taxpayer claimed the deduction on its return but failed to attach a copy of the corporate minutes authorizing the contribution and the verified written declaration of an officer of the corporation as required by the regulations in american air filter co t c pincite the court held that the taxpayer substantially complied with an election under sec_963 where the taxpayer fulfilled the essential purpose of sec_963 and its failure_to_file the election was a clerical omission in 74_tc_458 the court held that when a partnership included all the information required for an election under sec_1 k - b except the per-unit information the partnership had substantially complied with the regulations on his year and year income_tax returns taxpayer separately_stated the income and expenses from each rental real_estate interest on three schedules e all properties showed a net_loss the net losses were aggregated and the total loss dollar_figurex for year and dollar_figurey for year was reported on line of each form_1040 as filed the year and year income_tax returns are devoid of any indication that taxpayer intended to make an election under sec_469 to the contrary the returns were filed in the same manner they would have been filed if taxpayer had not intended to make the election accordingly taxpayer has failed to substantially comply with sec_1_469-9 and is therefore not entitled to an election under sec_469 see eg 69_tc_837 underlying requirement that an application_for certification had been made to the proper state_certifying_authority before the return is filed relates to the essential qualification for election for rapid amortization under sec_169 and is not a mere procedural detail dunanvant v commissioner 63_tc_316 failure_to_file election required by sec_333 precluded taxpayers’ use of sec_333 because the election had a substantive effect on the classification of the particular individual shareholder as a qualified_electing_shareholder and on the status of every other electing individual because of an percent rule in sec_333 and valdes t c pincite taxpayers failed to make an unequivocal election to use the extended expropriation_loss carryover provisions the fact that taxpayer’s representative inquired as to how to make the election and that taxpayer may have intended to make such an election is insufficient an election under sec_469 reflects the taxpayer’s unequivocal agreement to take the benefits and burdens of treating all interests in rental real_estate as one activity taxpayer failed to indicate on his year and year income_tax returns that he intended to accept such benefits and burdens see 783_f2d_1201 5th cir aff’g 83_tc_831 n ineteen bishops swearing as to taxpayers’ subjective intent would not carry this argument because it contends for an irrelevant fact the commissioner did not have access to the taxpayers’ workpapers and was not otherwise informed of their state of mind taxpayer contends that he substantively complied with sec_1_469-9 by combining all income and losses from his rental real_estate interests on line of the year and year income_tax returns regardless of whether a taxpayer makes an election under sec_469 all income and losses from rental real_estate interests are reported on schedule e with the net_income or loss aggregated and reported on line accordingly the method used by taxpayer to report his rental real_estate interests is not indicative of whether he intended to make an election under sec_469 taxpayer also contends that he substantively complied with sec_1_469-9 because he treated the income and losses from the rental_real_estate_activities as nonpassive rather than passive taxpayer points out that in the year prior to year the activities were considered passive and that he did not combine these prior year passive losses with year and year losses this argument does not distinguish between the exception under sec_469 allowing a qualified_taxpayer to treat losses from rental real_estate interests in which he materially participated as nonpassive and the election under sec_469 allowing a taxpayer to elect to treat all rental real_estate interests as one activity a taxpayer could qualify for the exception provided in sec_469 without making the election provided for in sec_469 issue the commissioner in his discretion may grant an extension of time to file an election under sec_469 sec_301_9100-3 to qualify for an extension a taxpayer must establish to the satisfaction of the commissioner that he acted reasonably and in good_faith and that granting the extension will not prejudice the interests of the government sec_301_9100-3 a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer requests relief under sec_301_9100-3 before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer’s control failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election reasonably relied on the written advice of the service or reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 if a taxpayer can establish that he acted reasonably and in good_faith and the extension will not prejudice the interests of the government he must comply with the procedural requirements set forth in sec_301_9100-3 and request a private_letter_ruling as provided for under sec_301_9100-3 see also revproc_98_1 1998_1_irb_7 sec_5 there is insufficient information to determine if taxpayer would be entitled to relief under sec_301_9100-3 if taxpayer chooses to pursue such relief and submit a request for a private_letter_ruling he could request a continuance of his docketed_case taxpayer has declined to seek an extension of time to file the election under sec_469 pursuant to the administrative relief provisions of sec_301_9100-3 having failed to obtain administrative relief taxpayer is not entitled to a judicial extension of time to file an election case development hazards and other considerations assistant chief_counsel field service by melissa c liquerman senior technician reviewer passthroughs special industries branch field service division
